Citation Nr: 0634807	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-38 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991.  Service in Southwest Asia during the Persian 
Gulf War is shown in the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

Procedural history

The veteran's September 2003 claim was denied in the January 
2004 rating decision, and the veteran timely appealed.  The 
veteran presented testimony at a hearing in Washington, D.C., 
in April 2006 which was chaired by the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing is included in 
the veteran's claims file.  

The Board referred the claim for an opinion from an 
Independent Medical Examiner (IME), and received the opinion 
in September 2006.  See 38 U.S.C.A. § 7109 (West 2002).  In 
October 2006, the veteran waived his right to submit 
additional evidence in response to the IME's opinion.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence shows 
that the veteran's condition is not due to an undiagnosed 
illness.

2.  Evidence that the veteran's migraine headaches began 
during his active duty service is at least in equipoise.




CONCLUSION OF LAW

Entitlement to service connection for migraine headaches is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a migraine headaches.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  It is therefore 
applicable to this case.

The veteran received appropriate VCAA notice via a letter 
from the RO dated September 27, 2001.  In any event any 
deficiencies in VCAA notice constitute harmless error in 
light of the Board's grant of service connection for the 
benefits sought.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that VCAA 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. 

As will be discussed in greater detail below, the Board 
granting service connection for the veteran's migraine 
headaches.  It is not within the Board's jurisdiction to 
assign a disability rating or an effective date for service 
connection for such disability. The Board is confident that 
prior to doing so, the agency of original jurisdiction will 
provide the veteran with appropriate notice under Dingess.

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses 

The veteran's service records reflect that he served in the 
Southwest Asia theater of operations from September 1990 to 
April 1991.  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.
See also 38 C.F.R. § 3.317 (2005).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(C)(ii)(4) (2006).

Analysis

Preliminary matter - theory(ies) of entitlement 

The veteran testified that he served during the Persian Gulf 
War in Saudi Arabia and Kuwait as a Calvary Scout.  His unit 
was in the advance of the U.S. Army's offensive into Kuwait, 
and he was exposed to the unique hazards of that war.  
Specifically, he testified that he was exposed to the fumes 
created by oil field fires set by retreating Iraqi forces; he 
handled depleted uranium munitions; and, he received several 
medications given to soldiers as a prophylactic measure in 
anticipation of biological and chemical weapons being used by 
the Iraqi forces during the invasion of Kuwait.  See the 
hearing transcript  at p. 8.  He has contended that his 
exposure to those hazards could be the cause of an 
undiagnosed illness which causes his migraine headaches.  

The veteran further testified that he started having 
headaches after he started taking pyridostigmine bromide 
tablets prior to the invasion.  See the hearing transcript 
at p. 5.  

Although the veteran's claim for service connection for 
headaches evolved at the RO level into a question of whether 
the headaches are a result of an undiagnosed illness, the 
Board notes that the claim is not in fact limited to that 
theory of entitlement.  The Board's analysis is similarly not 
limited.  The Board will address both theories of 
entitlement, first that the headaches are caused by an 
undiagnosed illness, and second whether the veteran has a 
diagnosed illness, namely migraine headaches, which began in 
or is due to his military service.

Undiagnosed illness

Although it is undisputed that the veteran served in 
Southwest Asia during the Persian Gulf war, and thus the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are potentially applicable, there is in fact no 
medical evidence of an undiagnosed illness related to the 
veteran's headaches.  Rather, the competent medical evidence 
of record indicates that the veteran has a diagnosed illness, 
migraine headaches

The IME concluded that, based on a review of the record 
evidence, "there is no undiagnosed illness causing the 
headaches."  The Board finds that a preponderance of the 
medical evidence of record shows that the veteran's headaches 
are not caused by an undiagnosed illness, and any regulation 
relating to undiagnosed illness is inapplicable in this case.  

The Board will accordingly evaluate the evidence based on the 
regulations applicable to all wartime veterans, 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) [when a veteran is found not to be entitled to 
a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis]. 

Migraine headaches

With regard to the first Hickson element, the evidence 
indicates that the veteran was diagnosed with migraine 
headaches in November 2003 by Dr. A. I.  Thus, element (1) is 
satisfied as to migraine headaches.  

With regard to element (2), the veteran's service medical 
records includes a note dated September 5, 1991 that he was 
seen for complaints of headaches.  The veteran further 
testified that the headaches had been ongoing for some time 
prior to that date.  In addition, as is more particularly 
described below, the IME determined that the record evidence 
shows that "elements of migraine headaches were present 
during service."  Thus, the Board finds that element (2) is 
satisfied.

With regard to element (3) and migraine headaches, the IME 
opined that the in-service headaches can be connected to the 
veteran's present condition of migraine headaches.  The IME 
noted that "as the headaches became worse the migraine 
elements [which were present during service] became more 
recognized and a neurologist diagnosed migraine headaches 
with visual aura, and devastating nausea and vomiting three 
times per week."  Thus, there is medical evidence of a nexus 
between the in-service headaches and the present migraine 
condition, and element (3) is therefore satisfied.

Conclusion

After a review of the entire record, the Board finds that the 
evidence for service connection for migraine headaches is at 
least in equipoise, and that the benefit sought on appeal is 
granted.  


ORDER

Entitlement to service connection for migraine headaches is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


